STONE, C. J.
— In June, 1887, the Graystone Land Company, a newly organized corporation, purchased 1446 acres of land from S. I). Brown, and received a conveyance from him. It paid in cash one-fourth of the purchase-money, and executed interest-bearing notes for the remaining three-fourths — something over $16,000. It also executed a mortgage, re-conveying the lands to secure the deferred payments. The capital stock .of the corporation was $25,000, one-fourth of which was paid in when the company was organized. The remaining three-fourths were left unpaid.
About September, 1889, the credit part of the purchase-money remaining unpaid, Brown filed a bill to foreclose the mortgage and to enforce payment of the balance due him. The corporation and the stockholders were made defendants, and were severally served with process. At this stage of the proceedings propositions for a compromise were submitted, which were after considerable 'delay, consummated; and nothing was further done with the chancery suit. By the compromise all right to the land, including the equity of redemption, was conveyed and surrendered back to Brown, all claim to have the cash payment refunded given up, the capital stock of the corporation all cancelled, and the bill dismissed at the cost of the stockholders, they assuming and paying the fees to Brown’s solicitors, and all other expenses connected with the litigation. They also paid one thousand dollars, which sum is the subject of the present suit.
In the conduct of the negotiation ending in the compromise, Prude, defendant below and appellee here, took an active part; possibly the most active of all the participants. He claims, and undertook to prove by his own and other testimony, that in all he did in this connection he was the agent and representative of Brown, and that by the terms of the agreement between him and Brown he was entitled to this thousand dollars. He had received this sum through a check payable to Brown, and indorsed by him. Brown denied that Prude was his agent in the compromise, and attempted to prove that he, Prude, represented the Graystone Land Company, and was not entitled to compensation from *642him, Brown. In their testimony they differed very widely, but this presented a question for the jury, and not for us. All the questions presented for our consideration arose on the admission and rejection of testimony, as no exceptions were reserved to the charge of the court.
It will be seen from the statement we have made that the questions presented for the jury’s consideration were, Eirst, whether Prude, in the compromise proceedings, was agent and representative of Brown, or of the land company; Second, whether by the terms of the agreement between Brown and Prude, if one was made, Prude was entitled to the thousand dollars; and, Third, if the proof fails to show such specific agreement, then, if Prude was the agent and represented Brown, what were his services worth. Any legal testimony tending proximately to prove, or disprove, either of these propositions was competent.
The record of Brown’s chancery suit against the corporation was competent for two purposes; first, to show that there was a suit, which furnished a subject for the compromise; and, second, as showing the nature and magnitude of the litigation, a material factor in determining the proper compensation for effecting its compromise. The subpoenas were probably not necessary to a correct understanding of the nature and magnitude of the suit; but they were part of the record, and the court 'committed no reversible error in receiving them in evidence. They could not possibly do the plaintiff any harm.
The testimony of the witness, S. A. M. Wood, was legal and competent in three aspects of the contention. Eirst, he testified that Prude, in the negotiation, represented Brown, and did not represent the corporation or the stockholders; that he, Wood, represented the latter, dealing at arms length with Prude, and that the compromise was concluded between them, and alone between them, representing the opposing interests. Second, he gave testimony, tending to disprove the charge that Prude had received compensation from the stockholders for services rendered in the compromise. And, third, he gave his opinion as an attorney of the value of Prude’s services in effecting the compromise.
In the statement of Wood’s testimony, there are found one or two expressions which are simply introductive of a subject about which he proposed to testify. This occurs very frequently in the examination of witnesses in court; and to the extent such statements do not bring in irrelevant subjects and issues, they can not do any possible injury. We find nothing in - his testimony which introduced irrele*643vaut facts, and the Circuit Court did not err in overruling the motions to exclude parts of Ms testimony.
Inasmuch as the witness "Wood had been examined for tlie defendant, we will not say it was not competent for plaintiff to prove he was Prude’s retained counsel in this case. Such relation, like blood-connection, may be considered in weighing testimony. It can not, however, be proved by hearsay. It was not competent for the witness Hill to prove that Wood told him he had been retained by Prude. The Circuit Court erred in receiving this testimony.
The defendant, against the objection of plaintiff, was allowed to prove by the witness Hill that he, Hill, had owned fifteen shares in the Graystone Land Company, that he had paid 25 per cent, on his subscription, and that he had sold Ms stock before the compromise was effected. We are not able to perceive any relevancy of these facts to the issue before the jury, or that they could, in the slig'htest degree, furnish any ground for discrediting, or imputing bias to the testimony witness had given in favor of plaintiff. It was collectively and severally irrelevant, and should have ■ been excluded.
Beversed and remanded.